Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 3/1/2022.  Claims 1-11 and 16-19 are pending for examination.  Claims 12-15 have been withdrawn from consideration. 
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-11 and 16-18 in the reply filed on 3/1/2022 is acknowledged.  Claims 12-15 therefore are withdrawn from consideration.
Claim Objections
3.	Claims 12-15 and 19 are objected to because of the following informalities:  
1) Claims 12-15 have been withdrawn from consideration but are still marked up with “previously presented”.  Appropriate correction is required.
	2) Claim 19 recited “application mode” while Examiner believes that the Applicant intended to recite “application model.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-11 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

2) Claim 1 recites “performing allocation of the concrete application model on one or more of the fog nodes of the fog network” the scope of which cannot be definitely determined.  It is unclear what allocation of a model on a node means.  Applicant is required to clarify.  For the sake of the examination, Examiner assume any operation.  Claims 2-11 and 16-19 are similarly rejected.  Claims 2-11 and 16-19 are similarly rejected.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

s 1-11 and 16-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of copending Application No. 17356015 in view of Loja et al (“Performance Analysis of a CNN Counting Application for Fog and Cloud Computing”, submitted by IDS).  As to claim 1, claims 1-19 of the co-pending application discloses the claimed invention substantially, except for performing a resource usage test of the application model on the fog network image.  Loja discloses a concept of performing a resource usage test of an application model on an fog network image (see 112 rejection and Examiner’s interpretation regarding “fog network image”.  See abstract).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine the co-pending application with Loja.  The suggestion/motivation of the combination would have been to test performance of applications (Loja, abstract).
This is a provisional obviousness-type double patenting rejection. 
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim 1-7, 9-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eidenbenz et al (“Latency-Aware Industrial Fog Application Orchestration with Kubemetes”, submitted by IDS) in view of Loja et al (“Performance Analysis of a CNN Counting Application for Fog and Cloud Computing”, submitted by IDS).
As to claim 1, Eidenbenz discloses a method for allocating fog applications in a fog network
with a plurality of fog nodes, the method comprising:
providing an application model (page 165, left-hand column, lines 43-45 An application is modeled as a graph A= (V,E,w, w}, where nodes V correspond to the application's fogfets, edges EE V x V represent the communication between foglets); 
providing a fog network image that reflects the properties of the fog network (see 112 rejection and Examiner’s interpretation above.  See page 165, left-hand column, last two lines to right-hand column, line 4 The substrate network is called fog network, and it is defined as a graph F = (V, E, w), where nodes V represent the fog enabled devices, the so called fog nodes, in the network, edges E are the network edges, and weight function w : V -Fe. O indicates the resource capacity of a fog node);

performing allocation of the concrete application model on one or more of the fog nodes of the fog network (page 165, right-hand column, lines 10-11 An allocation is a functionμ: V -Vthat maps each fog/et to a fog node; page 166, right-hand column, lines 41-43 We describe three fog layer system architectures to employ a fog application allocation algorithm while harnessing Kubernetes),
but does not expressly disclose performing a resource usage test of the application model on the fog network image.  Loja discloses a concept of performing a resource usage test of an application model on an fog network image (see 112 rejection and Examiner’s interpretation regarding “fog network image”.  See abstract).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Eidenbenz with Loja.  The suggestion/motivation of the combination would have been to test performance of applications (Loja, abstract).
As to claim 11, see similar rejection to claim 1.
As to claim 19, Eidenbenz discloses a method for allocating fog applications in a fog network with a plurality of fog nodes, the method comprising:
providing an application model (see similar rejection to claim 1); 
creating a concrete application model based on the application model (see similar rejection to claim 1), wherein the concrete application model either:
contains resource requirements for the fog network, the resource requirements being received wherein the fog network image reflects properties of the fog network (see similar rejection to claim 1), or is also based on an automation system and the fog network, wherein the application model has a list of fog let templates that include a specification of how to deploy and execute one or more foglets, and 
performing allocation of the concrete application model on one or more of the fog nodes of the fog network (see similar rejection to claim 1), 
wherein in a case of the concrete application model being based on the application mode, the automation system and the fog network, the fog nodes fulfil the fog node requirement of the corresponding fog let and/or wherein spread across the fog nodes is less than the maximum spread across fog nodes (this limitation is conditional on a condition that does not necessarily happen therefore is not given patentable weight), but does not expressly disclose performing a resource usage test of the application model on the fog network image.  Loja discloses a concept of performing a resource usage test of an application model on an fog network image (see 112 rejection and Examiner’s interpretation regarding “fog network image”.  See abstract).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Eidenbenz with Loja.  The suggestion/motivation of the combination would have been to test performance of applications (Loja, abstract).
As to claim 2, Eidenbenz-Loja discloses the method of claim 1, wherein the fog network image is the fog network (see 112 rejection and Examiner’s interpretation above.  See citation in rejection to claim 1), a physical or digital twin of the fog network or an otherwise simulated version of the fog network. 

As to claim 4, Eidenbenz-Loja discloses the method of claim 1, wherein the concrete application model comprises one or more foglets (Eidenbenz. Table I) and wherein the resource requirements include one of a CPU load, a memory usage (Eidenbenz, Table I), a bandwidth or combinations thereof for each foglet of the concrete application model. 
As to claim 5, Eidenbenz-Loja discloses the method of claim 1, further comprising:
monitoring the resource consumption of the application on the fog nodes of the fog network after the allocation of the concrete application model (Eidenbenz, page 169, right-hand column, lines 34-46 Horizontal Pod Autoscalers (HPAs) and a custom metric server. An HPA governs the number of pod replicas based on some metric. The default HPA periodically fetches CPU usage of a pod replica set from a default metric server and increases the number of replicas if CPU utilization is above a certain threshold. We create a custom metric server, add it to Kubernetes via AP!, and associate each deployment with an HPA that is configured to fetch metrics from the custom server instead of the default server. The custom metric server measures the number of nodes that fulfill the requirements of the given fog/et and reports back a number that relates to the configured threshold in such a way that the HPA scales to the correct number of replicas). 
As to claim 6, Eidenbenz-Loja discloses the method of claim 5, further comprising:
comparing the monitored resource consumption with the received resource requirements of the concrete application model (see citation in rejection to claim 5).
As to claim 7, Eidenbenz-Loja discloses the method of claim 6, further comprising: 
creating an improved concrete application model based on the concrete application model and the monitored resource consumption, if the monitored resource consumption exceeds the received 
As to claim 9, Eidenbenz-Loja discloses the method of claim 5, wherein the monitored resource consumption comprises one of a CPU load, a memory usage (Eidenbenz, Table I), a bandwidth or combinations thereof.
As to claim 10, Eidenbenz-Loja discloses the method of claim 5, wherein the concrete application model comprises one or more foglets (Eidenbenz, Table I) and wherein the monitored resource consumption includes one of a CPU load, a memory usage (Eidenbenz, Table I), a bandwidth or combinations thereof for each foglet of the concrete application model.
As to claim 16, Eidenbenz-Loja discloses the method of claim 2, wherein the resource
requirements comprise one of a CPU load, a memory usage (Eidenbenz. Table I), a bandwidth or combinations thereof.
As to claim 17, Eidenbenz-Loja discloses the method of claim 2, wherein the concrete application model comprises one or more foglets (Eidenbenz. Table I) and wherein the resource requirements include one of a CPU load, a memory usage (Eidenbenz. Table I), a bandwidth or combinations thereof for each foglet of the concrete application model.
As to claim 18, Eidenbenz-Loja discloses the method of claim 2, further comprising:
monitoring the resource consumption of the application on the fog nodes of the fog network after the allocation of the concrete application model (see similar rejection to claim 5).
12.	Claim  8 is rejected under 35 U.S.C. 103 as being unpatentable over Eidenbenz-Loja, as applied to claim 7 above, and further in view of Lee et al (US 2015/0227673).
As to claim 8, Eidenbenz-Loja discloses the claimed invention substantially as discussed in claim 7, further comprising:

nodes of the fog network (see citation in rejection to claim 1), but does not expressly disclose 
determining if a concrete application model is already known for the provided application and the fog network; and deciding to: if a concrete application model is already known for the provided application and the fog network: perform allocation of the concrete application model on one or more of the fog nodes of the fog network.  Lee discloses a concept of determining if a concrete model is already known for an application performing utilizing the existing/known concrete model when the concrete model is known, or if not, create a new model ([0061]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Eidenbenz-Loja with Lee.  The suggestion/motivation of the combination would have been to utilize existing models (Lee, [0061]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUA FAN/Primary Examiner, Art Unit 2449